Citation Nr: 0411826	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
laceration of the knee.  

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for chronic bronchitis.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).  


WITNESS AT HEARING ON APPEAL

Appellant and P.A.D.V.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had recognized service from May 1945 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran does not have PTSD as the result of disease 
or injury in service.  

3.  The veteran does not have residuals of a laceration of 
the knee as the result of disease or injury in service.  

4.  The veteran does not have bronchial asthma as the result 
of disease or injury in service.  

5.  The veteran does not have chronic bronchitis as the 
result of disease or injury in service.  

6.  The RO denied service connection for PTB in October 1971.  
The veteran was notified later that month and did not make a 
timely appeal.  

7.  Service connection for PTB was most recently denied by 
the RO in June 1977.  At that time, the evidence included: 
the service medical records, a photocopy of a document dated 
in March 1946 with a diagnosis of PTB; the report of the 
hospitalization for PTB from May to August 1971; the April 
1977 statement of Domingo S. Tuanqui, M.D.; and lay witness 
statements from the veteran and others.  

8.  The evidence submitted since the June 1977 denial 
consists of lay statements recounting respiratory symptoms in 
service.  Such statements were of record at the time of the 
June 1977 denial.  

9.  The evidence submitted since the June 1977 denial is 
cumulative.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  Residuals of a laceration of the knee were not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Bronchial asthma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

4.  Chronic bronchitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

5.  The June 1977 rating decision is final; new and material 
evidence to reopen the claim of entitlement to service 
connection for PTB has not been submitted. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The veteran's current claim was received in July 2001.  
Pursuant to the requirements of VCAA, the veteran was sent a 
letter in October 2001, prior to adjudication of the claims.  
This timing complies with the requirements of VCAA as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  This letter told him (1) of the information 
and evidence not of record that is necessary to substantiate 
the claim, (2) of the information and evidence that VA will 
seek to provide, and (3) of the information and evidence that 
the claimant is expected to provide.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002).  The letter also 
addressed a fourth element noted in Pelegrini, at 422.  
There, the Court held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  The October 
2001 VCAA letter essentially did this when it asked the 
veteran to submit complete medical records from all health 
care providers who treated him from the time of his release 
from service to the present.  While this language is slightly 
different that that of the regulation, it is clearly all 
inclusive.  Any variation in the language has not been 
prejudicial to the veteran.  

The rating decision, statement of the case, and supplemental 
statement of the case, as well as the discussion during a 
July 2003 RO hearing, notified the veteran of the status of 
the evidence as it was developed, as well as of the need for 
additional evidence.  The veteran was, in essence, told to 
submit all relevant evidence and any variations in language 
were not significant or prejudicial.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, the appellant has not 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

PTSD  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  

The veteran has reported combat service, as well as being 
held as a prisoner of the Japanese Government.  A witness has 
given a sworn statement that the veteran served in combat and 
was wounded in combat.  The file also contains an affidavit 
received in May 1977, from a fellow service man who entered 
service in May 1945 and continued to serve with the veteran 
until the veteran was released from service in March 1946.  
The veteran's testimony put an enemy aircraft attack and knee 
wound in November 1944.  However, the veteran only has 
recognized service from May 1945 to March 1946.  This 
determination by the service department is binding on VA.  
38 C.F.R. § 3.41(d) (2003).  In as much as the claimed PTSD 
stressors and prisoner of war status occurred before the 
veteran's recognized service, they are not qualifying 
occurrences.  As a result, neither the claimed combat service 
nor the claimed prisoner of war status can be considered 
confirmed.  

The diagnosis of PTSD, made by a private psychiatrist, in 
July 2001, is based in large part on the veteran's 
recollection of his experiences.  Where doctors make their 
diagnoses many years after service, and necessarily relied on 
history as related by veteran, their diagnoses can be no 
better than the facts alleged by veteran.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  Thus, the July 2001 diagnosis of PTSD is not 
persuasive.  

The record shows that the veteran's psychiatric diagnosis was 
"OK" when he was examined for separation from service in 
March 1946.  This notation is brief and succinct.  There was 
no point to expounding extensive normal findings.  This 
report was made by a doctor.  It was based on examination of 
the veteran.  The examination was done at the time the 
veteran was concluding his active military service.  These 
factors result in a report which is more probative than the 
veteran's recollection many years later.  Also, over 55 years 
passed, without any psychiatric diagnosis.  This prolonged 
period without medical complaint can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the service medical record and the 
passage of many years without a psychiatric complaint form a 
preponderance of evidence which outweighs the recent 
statements by the veteran, witnesses, and his psychiatrist; 
and establishes that he does not have PTSD as a result of 
stressors in service.  

Residuals of a Laceration of the Knee  As noted above, the 
veteran testified that his knee was injured in a bombing raid 
in November 1944.  He did not have any recognized service at 
that time.  

When the veteran was examined for separation from service, in 
March 1946, musculoskeletal defects were found to be "None" 
by the examining doctor.  In an affidavit signed in March 
1946, the veteran reported his wounds as "none."  
Thereafter, many years passed without any evidence of a knee 
injury.  No knee complaints, findings or diagnoses were 
reported on the 1971 hospitalization.  In 1977, a private 
physician recalled the veteran's symptoms in service, but did 
not report any knee symptoms.  The recent statements by the 
veteran and witnesses have been considered, but these 
recollections many years after service are not sufficient to 
put the evidence in approximate balance.  38 C.F.R. § 3.102 
(2003).  Here, again, the actual service medical records 
combine with the passage of many years to establish by a 
preponderance of evidence that the veteran does not have any 
residuals of a knee injury in service.  

Bronchial Asthma and Chronic Bronchitis  The veteran recalled 
respiratory symptoms in service.  As a lay witness, he does 
not have the medical training to distinguish these symptoms 
from acute and transitory symptomatology.  He does not have 
the medical expertise to diagnosis his symptoms in service as 
any chronic disease, or to diagnosis an increase in severity, 
beyond the natural progress of the disease.  38 C.F.R. 
§ 3.159(a) (2003).  See also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The report of the separation examination shows the veteran's 
lungs were "OK" his chest X-ray showed a healthy chest.  
There after, more than 25 years passed before the diagnosis 
of a chronic respiratory disorder.  See Maxson.  The veteran 
was hospitalized from May to August 1971 with diagnoses of 
PTB, moderately advance, cavitary, and chronic bronchitis.  
In a letter dated in April 1977, a private physician reported 
that he had been a medical officer in the veteran's unit and 
had, during service, in 1945, tended the veteran for 
respiratory symptoms.  The only diagnosis was PTB (minimal).  

Since the doctor who treated the veteran during service did 
not report any evidence of bronchial asthma or chronic 
bronchitis, and the separation examination shows normal 
findings, and many years passed without evidence of these 
disorders, the preponderance of evidence establishes that any 
respiratory symptoms the veteran may have experienced during 
service were acute and transitory and resolved without 
residual disability.  

Pulmonary Tuberculosis (PTB).  The RO denied service 
connection for PTB, Minimal, in October 1971.  The veteran 
was notified later that month but did not appeal. Service 
connection for PTB again was denied by the RO in June 1977. 
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

The veteran's claim to reopen is dated in July 2001.  For 
claims received before August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2001).  

VCAA does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f) (West 2002).  

When the claim for service connection for PTB was last denied 
in June 1977, the evidence included:  the service medical 
records; a photocopy of a document purporting to carry the 
veteran's name, the diagnosis of PTB and the date of March 
1946; the report of the hospitalization for PTB from May to 
August 1971; the April 1977 statement of Domingo S. Tuanqui, 
M.D.; and lay witness statements from the veteran and others.  

Since the 1977 denial, the veteran and a witness have 
testified under oath that the veteran had PTB in service.  
These lay witness statements are not competent evidence 
because the veteran and witness lack the medical training and 
experience to diagnosis respiratory symptoms.  38 C.F.R. 
§ 3.159(a) (2003); Grottveit, at 93.  These statements are 
repetitive and cumulative of statements which were previously 
made in 1971 and 1977.  They are not new and material.  
Consequently, they do not serve as a basis to reopen the 
claim.  The claim for service connection for PTB remains 
denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for residuals of a laceration of the knee 
is denied.  

Service connection for bronchial asthma is denied.  

Service connection for chronic bronchitis is denied.  

As new and material evidence has not been received, the 
petition to reopen a claim of entitlement to service 
connection for PTB is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



